Title: To George Washington from Brigadier General Anthony Wayne, 16 July 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear Genl
          Stoney point [N.Y.] 16th July 1779
        
        I have now the pleasure to assure you of the surrender of the Fort, at Stoney Point; and transmit you herewith, a return of the Killed, wounded, prisoners, ordinance, and military stores. It is with infinite satisfaction I acknowledge to you, that the officers, and men under my command behaved with the greatest bravery, and fortitude. Too much praise cannot be given to Leiutenant Colo. Fleury, Major Steward, and the officers under them who led the Van, and forced their passage at the point of the Bayonet. Colonels Butler; Meggs, and Febiger and the other feild officers acted with that prudent conduct, and calm intrepidity which ever insures success. I must also acknowledge myself very much indebted to Major Lee for the quick and useful intelligence he repeatedly gave me which contributed much to the success of the enterprise.
        The officers and privates of the artillery were very attentive, and expeditious in securing the Cannon, and turning them on the enemy. Leiutenant Col. Hay was wounded in the thigh bravely fighting at the Head of his Battalion. I have not yet been able to procure a particular return of our Killed and wounded; but the loss is much less than could have been expected. The pain I feel from a Wound in my Head

prevents me from being more particular. I have the honor to be with respect Dear Genl Your very hble Sert
        
          Anty Wayne
        
        
          Mr Archer who will have the Honor of delievering this has shewn the Greatest Intrepidity in the Storm.
        
      